SHAHOOD, J.
This is an appeal by Michael D. O’Donnell (O’Donnell) from the Summary Final Judgment entered against him in a suit filed by BellSouth Advertising & Publishing Corporation (BellSouth) seeking payment for advertising services.
BellSouth presented evidence at the hearing showing that there was a contract, that BellSouth performed under the contract by providing advertising services, and that O’Donnell owed money for the value of the services provided. Absent additional evidence to refute this evidence, the trial court correctly granted summary judgment in favor of BellSouth. “When the movant produces sufficient evidence to support summary judgment, it is the opponent’s burden to come forward with either counter-evidence or justifiable inferences from the evidence presented.” Nat’l Indem. Co. of the S. v. Consol. Ins. Servs., 778 So.2d 404, 408 (Fla. 4th DCA 2001)(eiting Corbitt v. Kuruvilla, 745 So.2d 545, 548 (Fla. 4th DCA 1999)).

Affirmed.

STONE and GROSS, JJ., concur.